 

 

 

 

 

 

 

 

 

 

 

 

 

 

[UMELIMETARY

 

 

 

 

 

 

 

 

 

 

: (UP?
TT

|

|

|

 

 

 

 

 

 

 

=-—. -

 

 

 

 

 

 

 

 

 

 

 

 
 

 

aa
=” TBD TOT ET GD HOTA i oe yp".
ih i  BIBE9920 oP RE eee By,
| i ‘EE & eT. 1th,
1 Page: iota! | io," “wp Y
R $53, hon 4 ‘

 

 

S ‘
12/03/2018 08:17 AM ow. @tscordor for tha i ae, = . e,
rot bee [Sfty & County of Denver fat: cy! a
FRE CEIVE Ss or Color Colorade does hereby Let State § ee | : c
UNITED SIBTES DISTRICT COURT “Ccunrsnhty veg aT toe and «© z Gi =
DENVER, COLORADO correc copy of the original 4, “Oe
OcumMent recordadw ay alti A 2» Teese?” . -
28 2018 ote at
u C aS oe Clerk and Recorer Zz. 2 eae

 

JEFF

arr Ler
YP. COLWELL tbe oN LL County OR on

 

v0 ef 03“ ROMY

 

 

 

 

 

 

 

 

CONDITIONAL EEL a mE of PEACE,
HEMEINAFTCR, THe Tk <oh, ZAE.

 

 

SILENCE [S ACOQUMEANCE Asteal fad DISHON GR

 

 

 

 

 

THIS IS fF LACT.
To PRING PAL IS NO LIS MOTE TO Peerbe,

 

 

 

wt mp we LD ADVENT F THe. QUSTITUTION FOR THE
AT l / NEMESSTOWRL ACT.
WTHESUUTIO TBLISHED AS bt w 13-10
ME (C) We Mi S) A iNT AGHGE.

FOLLOW G's

meee

 

 

Z

 

 

 

venuon, ATE FF CUOKK THE. MAN
mM , Leo ped . Cpveanok ) £02
y/ [Ho Pekver SOZ0Z
Fi ML FLO and te

4 ‘ OF
RADO_ (300

 

 

 

lab |

 

4

 

 

—__]
 

 

 

 

 

 

 

 

 

 

Fr city & County of Denver 2018153320 2of9 |
3 wy ae Som ,
tela i
un SF
fi AVENUE, Ream 14 JOZOL
I VOCAL VIICAL DISTT
) | WHOL u

) 7

J An cen Zbb O D.

 

 

it ot THE LIERK oF LoueT, Z L DISTRICT COURT,

‘
ILET, k OF THE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ap eT, 3
Nock TkEET, Haom Z DOLOZ.
Orr wer Horm S TAT FLOLOALO
hy ONE MAN LANKIS OPA t- KUAA ME — [ni 1J157 RATOR,
BI CF LLAOEIDD, (hen Dewi Coroeach
0 f03
__ Apeewar red: Pespmwharrl) Beary oF Shite sob, Z08
Onn. BL
- ‘N, MM! URIS, A MAN CLAIMING ALL
WHEKEMT [It MC. WC, NOM CITIZEN NATIONAL,
7 OC-1 Fume * 707 20b U4
5 LZ Md,
NDE MA [LQ Th 373
_, 7 0 US (owt Fut ar He U). IReasuey), [13 Te
y RF "
Z oF LZ ,

 

 

 

 

 
 

 

2018153320 30f9

fr City & County of Denver

WLI

 

[T_f

DLACK MRL COtMct Ok CAUSE AWWETY, ALARM OR DISTRESS. TS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DOCUINT TH HOM D
VALET L INTENTIONS AUD ARE EXPRESSLY FOR YOUR PENEFIT TO
PROV ! OU WITH DUE PROCESS AMD 4 GOS HauTtt LPPORTI
10 SWE A VERIFIED CLALM.

FF) E, al

AR & /, i ED, ZO

LS LIN. ZI 1
5 MD BE / L
A 1CAT, 7PX
1 =~
F - (AY
‘| CT
AD WIC, Me
e ; .
‘ é ED M/ THe
PRO gud.
Le Doc* W212 74/4 }
WZ 5_td

 

 

 

3 av

 

 

 
 

 

City & County of Denver 2018153320 4of9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

N H Y7Z- TED Abou
R VE CT
he, °
AS Fe iT ft THERE
lel - GA hh DLO! TM AAT
ib Br .
be
Af
IF 5 Ae
(STAN IES. Hh
é b ISSUE" Add
1. ~ FRIRTION
G CARLY [no C
TS
— «te
PARR IES
7
MIS MMUERS é
{
TM /
echo é
£ L/
Ok COWVEANLEA Z
UA -
15 NOGAICE 1S SW, / TY. OF
Sen - y (sLWints _,

 

 

 

 

 

 

 
 

 

5o0f9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[~ City & County of Denver, 2018153320
Whel 5 Halas _
, | — “a ; 4
> —a A S uae
Wk s
[ ADELOM Se. ee
3 {es
iM £ |
th z
‘ WCE
j
€ Ch /
e - .
MiAzek Ze: */TCRMOPS pad
eb f 1T) wn. fe Lye * teged
t Ltr.
WE ?) AL,
: Ven y 6 phiedau
f OC TALLIFF
CMe A _
VU, Mt / LLhavnew hyn la
C ew) ANTS
(SMALL :
SS
Meal Wa el LISA Y Uae .

 

 

 

 

 

 

 
 

 

City & County of Denver 2018153320 . 6 of 9

 

 

 

 

 

 

 

 

 

 

 

 

Bl) A -
: che. Inaes
Gl) AUVE.. l WE
Ams } OF QUE
Lb yf VN,
é,
R UY,
O
p Ja
/ | L
7 = Ay IS. Hanks

 

 

 

 

 

 

 

 

 

 

 

 

 

=, FRETS
CLUUMMUT

A Decemser AD. L018

 

 

 

 

 

bx ¥

 

 
 

 

r City & County of Denver ‘ 2018153320 , 7of9 ~

 

 

 

 

 

 

 

 

 

 

W/

 

D BUTI

 

 

 

DIN BY KI D-

and DESIST RAD

 

 

 

 

 

EA 7A
oc bomen rou ul Gu 7 d Ed

 

 

 

 

Z Z Ait SEL BUT Ee SEAL DEEL
1S- MAFORUMAT OAL 1é Wh -
(t D Mi elfie-

 

 

K, HA f i LiZA HA i) LE, id VY; a RS

 

 

 

TEBUFY THAT TUS ACTIOA MF MUWE WAS. NON -VIDLENT

|
pul OL AN INTE TIOMAL TREEVAES FS L THOU CYT L WPS ADDREBU Me
Pe ppliddy SHAM d OEFICIMS. PSO TED Wit THAT COLITICA EOD,

 

 

 

PAD Hp Up wteatTiow or Aapnessyul tree 6 pes TRIAL ST
Lanne ok re Hata Ut UWL ;

| AT pene er KUOUALDEA. MLD DELICE TH,
(

h A WS ISME

 

  

PL DAT HW y - HDWMUGLY AT AY Ti VRE FRAUIDED Ait
CWEk tr HtIteRAnY TO PAY Ao RATED ETITY SAD AMY

 

 

 

 

 

 

 

 

 

 

 
City & County of Denver nnn enema ee ee TT 018153320 TD 5 of 9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

@) 5, Ltn ce OF AN
r'
Me (PTE, Wb Lie
UW)
Ai
Ma: HEVE
WED Lf
F = B
é &£
[ AbEnp/-
Fi. Y PRI [y
On, Fi,
v
STI b VK uf
Ll
wl Det OF
iD, Wy WS TESTU
[CLORD.
fia
Wade Son _ aT LWW
ACT, WITNESS ONE BLS. -
__ a [S’ 1S FRI!
SCE 1-257 € (Qs
[THES TWO
4b DZS

 

 

 

 

 
(LLET,
/, COLORADO” LO2ZOZ.

 
 

 

 

 

 

 

 

——— ~
ALM pte elyleely Olea plied ye: | SEE EERE TS
(IGE .
penne } “Waid ah fone /
arectaye (NE) fol:

BLLOMSIH| i /

; waar ny Neg De [ie 10s]

z /

> iL ; Pees, ) TM FLE diz ‘aeig “AWD
; 7 ; “ (117) Joquinyy xog
fA: = /ON: Ts
a : ™ : é 7) g/ p An
° 2 2 7M Mm Sf? 4/5 auieN

 

- suondoasey jews Pezolod

ee ae 7
—_ tal - ie... aa a
